Citation Nr: 1541684	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-27 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis for the period prior to September 9, 2009, and a rating in excess of 30 percent for status post total left knee arthroplasty (previously rated as left knee osteoarthritis) for the period from November 1, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis for the period prior to September 9, 2009, and a rating in excess of 30 percent for status post total right knee arthroplasty (previously rated as right knee osteoarthritis) for the period from November 1, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 20 years, including verified periods of service from August 1963 to July 1966 and from June 1975 to December 1985.  He received the Bronze Star Medal with oak leaf cluster and "V" device, Air Medal with "V" device, Combat Infantry Badge, and Army Commendation Medal with "V" device, among other decorations for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) Houston, Texas, which granted service connection for left knee osteoarthritis and right knee osteoarthritis, assigning initial disability ratings of 10 percent and effective dates of July 23, 2008.

The Veteran notified the Board in July 2010 that he did not want a Board hearing.

The Veteran initially also appealed the issues of entitlement to higher initial ratings for hypertension and bilateral hearing loss.  However, the Veteran did not perfect the appeals of these issues; rather, he expressly limited the appeal to the issue on the title page in his substantive appeal (VA Form 9).  On the July 2010 VA Form 9, the Veteran checked box 9B and that he intended to appeal the issues of 10 percent ratings for each knee.  There is no indication the Veteran was confused by the form and no subsequent correspondence from VA that misled the Veteran as to these issues being still on appeal.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the issues of higher initial ratings for service-connected hypertension and bilateral hearing loss are not before the Board.  

In May 2012, during the pendency of appeal, the RO assigned temporary total (100 percent) ratings for status post total left knee arthroplasty and status post total right knee arthroplasty for the period from September 9, 2009 to October 31, 2010.  Evaluations of 30 percent for the left knee and right knee were assigned from November 1, 2010.  Although the RO certified only the issue of the rating prior to the surgery, the Board notes that this decision constitutes a partial grant of the benefits sought on appeal.  There is no indication that the Veteran considered the 30 percent rating assigned after the temporary total rating to be a full grant of benefits or otherwise limited his appeal; thus, the issues of entitlement to ratings in excess of 30 percent for the left knee and right knee from November 1, 2010 remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

The Veteran was provided a Statement of the Case (SOC) in June 2010.  Evidence has since been added to the claims file, including VA medical treatment records and private treatment records.  This evidence was associated with the file prior to the certification of the case to the Board in April 2015 and was not submitted by the Veteran.  Furthermore, in this case, the Veteran's substantive Appeal was filed in July 2010.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  Given the above, the evidence is not subject to waiver and a Supplemental Statement of the Case (SSOC) is required.  See 38 C.F.R. §§ 19.31, 19.37 (2014).  

The Veteran also has not been provided with a VA examination after his total right and left knee arthroplasties to assess the current residuals of his knee disabilities.  In light of the foregoing, the Veteran should be provided with another VA examination to evaluate the current severity of his knee disabilities.

Finally, the most recent VA treatment records are from September 2011.  While on remand, updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records from September 2011 to the present.  If the Veteran indicates that he has received private treatment for his claimed disability, then attempt to obtain these records after securing the appropriate consent from the Veteran.  All efforts should be documented and appropriate procedures followed.

2.  After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected knee disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing of the right knee. 

The examiner should offer an opinion as to the degree on which pain first appears on flexion and extension of the knees.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of flexion and/or extension (in degrees, if possible), or otherwise impair functioning of the knee.  The examiner should set forth all examination findings to include all residuals from the bilateral total knee arthroplasty, along with an explanation for any conclusions reached.

3.  Readjudicate the claims in light of all the evidence of record, to include all evidence received since the June 2010 SOC.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




